                           Case 1:21-cv-00986-NONE-BAM Document 13 Filed 07/21/21 Page 1 of 2


                       1

                       2

                       3

                       4

                       5

                       6

                       7

                       8                                   UNITED STATES DISTRICT COURT
                       9                                  EASTERN DISTRICT OF CALIFORNIA
                 10

                 11        BOBBY GRAYSON, III, individually, and on            Case No. 1:21-cv-00986-NONE-BAM
                           behalf of other members of the general public
                 12        similarly situated,                                 ORDER GRANTING THIRD JOINT
                                                                               STIPULATION TO EXTEND TIME FOR
                 13                         Plaintiff,                         DEFENDANTS TO RESPOND TO
                                                                               PLAINTIFF’S COMPLAINT
                 14                  v.

                 15        NUTRIEN, a Colorado corporation;                    Complaint Filed:    April 2, 2021
                           NUTRIEN AG SOLUTIONS, INC., an                      Trial Date:         None
                 16        unknown business entity; WESTERN FARM               District Judge:     None
                           SERVICE, INC., an unknown business entity;          Magistrate Judge:   Hon. Barbara A. McAuliffe
                 17        and DOES 1 through 100, inclusive,                                      Courtroom 8, Fresno

                 18                         Defendants.

                 19

                 20                  The Court, having considered the Parties’ Joint Stipulation to Extend Time for Defendants

                 21        to Respond to Plaintiff’s Complaint, and good cause appearing therefor, hereby ORDERS:

                 22                  1.     Plaintiff shall provide Defendants with his proposed Second Amended Complaint

                 23        no later than July 30, 2021.

                 24                  2.     The deadline for Defendants to file a responsive pleading to Plaintiff’s Operative

                 25        Complaint, currently set for July 21, 2021, is continued by twenty-eight days to August 13, 2021.

                 26        ///

                 27        ///

                 28        ///
                                                                        1             Case No. 1:21-cv-00986-NONE-BAM
21cv986.o.third.stip             ORDER GRANTING THIRD JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND
.eot.respond.compla
int.Grayson.NONE.
                                                             TO PLAINTIFF’S COMPLAINT
BAM.ch
                            Case 1:21-cv-00986-NONE-BAM Document 13 Filed 07/21/21 Page 2 of 2


                        1        3.     No party shall propound any discovery between now and August 13, 2021.
                        2
                            IT IS SO ORDERED.
                        3

                        4     Dated:   July 21, 2021                          /s/ Barbara   A. McAuliffe         _
                                                                        UNITED STATES MAGISTRATE JUDGE
                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
                                                                     2             Case No. 1:21-cv-00986-NONE-BAM
21cv986.o.third.stip
                             ORDER GRANTING THIRD JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND
.eot.respond.compla                                      TO PLAINTIFF’S COMPLAINT
int.Grayson.NONE.
BAM.ch
